Citation Nr: 0531265	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  96-15 777	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
scar of the right lower extremity.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from August 1965 to May 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for PTSD and 
determined that new and material evidence had not been 
submitted sufficient to reopen the claim for service 
connection for a right leg condition.

The veteran presented testimony before the RO in July 1996 
and August 1998.  The transcripts have been obtained and 
associated with the claims folder.   A hearing before the 
Board was scheduled for September 22, 2005.  Notice was sent 
to the last known address of record and was not returned as 
undeliverable.  The regularity of the mail is presumed.  The 
veteran failed to appear.  As such, his hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Evidence submitted since an April 1994 rating decision 
which denied service connection for cellulitis of the right 
leg, while not previously submitted to agency decision 
makers, does not bear directly and substantially upon the 
specific matter under consideration, is cumulative and 
redundant, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.
 
3.  The evidence of record does not verify the veteran's 
alleged stressors.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  Evidence received since the final April 1994 rating 
determination wherein the RO denied the veteran's claim for 
service connection for cellulitis of the right leg is not new 
and material, and the veteran's claim for that benefit is not 
reopened.        38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.104(a), 3.159, 
3.160, 20.302, 20.1103 (2005).

3.  The criteria for the establishment of service connection 
PTSD are not met.        38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.304 (1998); 38 C.F.R.      §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of these claims by the RO (the "AOJ" 
in this case), it was impossible to provide notice of the 
VCAA before the initial adjudication in this case.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

First, while notice provided to the veteran was not given 
prior to the first AOJ adjudication of the claim, notice was 
provided by the AOJ in April 2004, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thereafter, the claims 
were readjudicated in the June 2004 supplemental statement of 
the case (SSOC) provided to the veteran.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument over the 
years in support of his claims, to include at hearings held 
before the RO in July 1996 and August 1998.  Therefore, with 
respect to the timing requirement for the VCAA notice, the 
Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, No. 02-1077, slip op. at 11 (Fed. Cir. Apr. 14, 
2005).  The veteran has had a "meaningful opportunity to 
participate effectively" in the processing of his claims.  
Id. at 121.  The Board finds that the present adjudication of 
the appeal will not result in any prejudice to the veteran.  

As noted above, the requirements with respect to the content 
of the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the April 2004 
letter as to what kinds of evidence was needed to 
substantiate the claim for service connection for PTSD and to 
reopen the previously denied claim for a right leg condition.  
Further, the July 1995 rating decision, the February 1996 
statement of the case (SOC), and the   November 1997, May 
1998, June 1998, October 1998, December 1999, February 2002, 
and June 2004 SSOCs, in conjunction with the April 2004 VCAA 
letter, sufficiently notified the veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate those claims.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claims, he was notified of 
the records and evidence needed to support the claimed 
benefits.  Thus, the Board finds that he was fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  All the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  As noted above, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, and private 
medical records from the Ohio Department of health, have been 
obtained in support of the claims on appeal.  The veteran 
provided testimony before the RO in July 1996 and August 
1998.  The transcripts have been obtained and associated with 
the claims folder.

The Board notes that additional evidence was associated with 
the claims folder after the June 2004 SSOC was issued.  
However, records from the Ohio Department of Health and Mercy 
Medical Center were submitted in connection with claims not 
currently on appeal.  Thus, a remand for preparation of an 
SSOC is not necessary as there were no material changes in, 
or additions to, the information included in the June 2004 
SSOC.  38 C.F.R. § 19.31
 
In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

I.  New and Material

The veteran seeks to reopen a claim of service connection for 
a scar of the right leg (previously claimed as right knee and 
leg disorder), last denied by the RO in April 1994.  Having 
carefully considered the evidence of record in light of the 
applicable law, the Board finds that evidence sufficient to 
reopen the claim has not been obtained and the claim will be 
denied.  

In order to reopen a claim, which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that in its April 1994 rating decision, 
the RO reaffirmed a previous denial for service connection 
for cellulitis of the right leg, to include as due to 
herbicide exposure, on the basis that there was no chronic 
right leg disability in service and that cellulitis was not a 
disability subject to presumptive service connection under 
38 C.F.R. § 3.309(e).  Of record at the time of the April 
1994 rating decision, the veteran's service medical records, 
which noted a four-inch scar on the veteran's right lower leg 
upon entrance examination in August 1965.  On September 27, 
1966, the veteran was diagnosed with cellulitis of the right 
leg. He was treated with heat and penicillin.  The veteran 
was returned to duty on October 1, 1966.  There was no 
indication the veteran had a fever of 105, gangrene, or was 
in risk of amputation of the right leg.  An abscess was 
lanced on October 3, 1966.  The May 1967 separation 
examination was negative for disabilities of the right leg.  
The same four-inch scar was noted on the right lower leg.

A January 1986 lay statement indicated that a cable fell on 
the veteran and hit him on the right leg, which became 
infected.  The statement further revealed the veteran had an 
operation on the right leg. 

A March 1993 scars examination noted the veteran had a two 
inch vertical scar in the upper 1/3 of the right leg and a 1/2 
inch vertical scar on the lower 1/3 of the right leg 
anteriorly.  The veteran relayed the cable incident to the 
examiner.  The examiner diagnosed the veteran with scars of 
the right leg secondary to laceration.

Evidence submitted subsequent to the April 1994 rating 
decision includes a July 1995 lay statement, which indicated 
that the veteran lost consciousness after the accident 
involving his right leg.  The statement further revealed the 
veteran stopped breathing and the individual had to perform 
cardiopulmonary resuscitation on the veteran.

In July 1996, the veteran presented testimony before the RO.  
He testified that his right lower leg was crushed and torn 
when a cable pinned him against a bulkhead.  He further 
testified that he had a high fever and thought he would die 
as a result of the serious infection to his leg. 

A January 1986 x-ray of the right leg showed no evidence of 
fracture or dislocation.  There was slight cortical 
thickening and irregularity in the distal end of the shaft of 
the right fibula.  There was no evidence of soft tissue or 
joint calcification.

In May 1997, the veteran was afforded a VA scars examination.  
There was a flat 2/3 x 2/3 centimeter, hardly noticeable scar 
on the right medial distal lower 1/3 of the right leg.

The veteran presented testimony before the RO in August 1998.  
He testified that after he hurt his right leg in service, he 
had a temperature of 105 degrees for 4 days.  He indicated 
that it felt like his blood was boiling.  The veteran further 
testified that the scar was just above his right ankle.  He 
stated that he was told he had gangrene and that there was a 
possibility of amputation.

VA outpatient treatment records dated between 1986 and 2003 
were negative for treatment or complaints referable to the 
right lower extremity. Treatment notes from the Ohio 
Department of Mental Health note the veteran had cellulitis 
of the right leg in July 2004.  The treatment providers noted 
the veteran was an insulin dependent diabetic and at a risk 
of increased infection and delayed healing.  He was treated 
with Keflex for seven days.  There were no further 
complaints.

As noted previously, the April 1994 rating decision affirmed 
a previous denial of service connection for cellulitis of the 
right leg on the basis that there was no chronic right lower 
extremity disorder during service nor was cellulitis 
associated with exposure to herbicides.  The evidence 
associated with the veteran's claims file subsequent to the 
April 1994 decision is not new and material, and there is no 
basis to reopen the veteran's claim for service connection 
for scars of the right lower extremity, previously claimed as 
a right knee and leg disorder.  Certain recent evidence of 
record may be new, in that it was not previously of record, 
but it is essentially cumulative or duplicative of evidence 
already of record.  

In that regard, the evidence of record at the time of the 
April 1994 rating included the veteran's accounts of the in-
service accident involving the cable reel.  However, there 
was no diagnosis of a chronic right leg disorder during 
service or evidence of a medical nexus linking any current 
right leg disability to the veteran's period of military 
service.  Notably, such evidence has not been added to the 
claims file.  Rather, the "new" evidence merely reiterates 
the veteran's account of the in-service injury, which is not 
supported by the service medical records.  As such, the 
"new" evidence of record is not material, and thus, not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  

The Board notes that there is no evidence that has been added 
to the record that scars of the right lower extremity are 
related to the abscess, which was lanced during service.  As 
noted at the outset, the veteran entered and exited service 
with the same four-inch scar.  While the veteran was noted to 
have cellulitis of the right leg in 2004, it is clear from 
the record that this condition arose in connection with the 
veteran's diabetes mellitus.

The veteran's statements are not "new" evidence, as they 
are essentially duplicative of the veteran's contentions at 
the time of the prior final denial of his claim for service 
connection.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Moreover, the veteran's statements are not "material" 
evidence since, as a layman, he is not competent to give a 
medical opinion on the diagnosis or etiology of a disorder, 
and his statements on such matters do not constitute material 
evidence to reopen his claim for service connection.  Moray 
v. Brown, 5 Vet. App. 211 (1993).  In short, for the reasons 
described above, new and material evidence has not been 
presented to reopen the veteran's claim for service 
connection for a scar of the right leg, and the appeal is 
denied.   The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to reopen his 
claim and to explain why his current attempt to reopen the 
claim fails.  In that regard, the veteran must present new 
and material evidence to reopen his claim.  Such evidence 
would include medical evidence that the veteran currently has 
a right lower extremity disorder (including scars), as well 
as medical evidence of a causal relationship between any 
current right leg disorder, and an incident of the veteran's 
military service.  Therefore, the veteran's claim for service 
connection for scars of the right lower leg is not reopened.  
See 38 C.F.R. § 3.156(a).  

II.  Service Connection

The veteran contends that he is entitled to service 
connection for PTSD.  Specifically, he asserts that almost 
dying in service from an infection of his right lower 
extremity caused his current impairment.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The regulations regarding PTSD were amended in June 1999.  
Prior to June 18, 1999, the old requirements for service 
connection for PTSD were: medical evidence establishing a 
clear diagnosis of the condition; credible supporting 
evidence that the claimed stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (1998).  The prior regulation provided that, if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The prior regulation also provided that, if the 
claimed in-service stressor was related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, was accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed in- 
service stressor.  Id. 
The substance of the previous 38 C.F.R. § 3.304(f) has not 
been significantly altered.  Under the new regulation, the 
three requirements remain essentially unchanged.  It still 
requires medical evidence of a current diagnosis, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2005).  
Therefore, because the general requirements of the regulation 
have not been substantively changed, it is determined that 
the veteran will not be prejudiced if the Board renders a 
determination on the merits of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Initially, the Board notes that at various times the veteran 
asserted additional stressors, to include receiving enemy 
fire while aboard the USS Castor and seeing the plane he was 
supposed to board in DaNang burning on the runway.  In 
January 1998, the Naval Historical Center indicated that a 
search of the annual command histories for the ship for the 
years 1965 through 1967 contained no mention of attacks from 
the shore anywhere.  The veteran was notified that he could 
make arrangements to search the deck logs for the USS Castor 
at the Washington National Records Center.  He was further 
notified that if he wished to copy the logs it would cost 
approximately $200.70.  The veteran did not conduct a search 
of the deck logs nor did he designate someone to search in 
his stead.  Thus, these stressors remain unverified. 

However, that aside, the veteran contends that which caused 
his PTSD was when he almost lost his life to a right lower 
extremity infection.  Therefore, the remainder of the Board's 
analysis will focus on this alleged stressor.

In the instant case, while it is noted that the evidence of 
record contains diagnoses of PTSD, the Board is not required 
to accept doctor's opinions that are based upon the 
appellant's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  Further, medical history 
recorded by the appellant of the examiner, is not competent 
medical evidence of a diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 494, 494 (1992); LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Even if the Board were to concede a 
diagnosis of PTSD, the veteran's in-service stressor has not 
been verified.  
In this matter, the veteran's service medical records do not 
support his contention.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of any mention of relevant treatment, symptoms or 
complaints of a right lower extremity injury caused by a 
falling cable reel, which resulted in a serious infection.  
The service medical records simply indicate the veteran had 
cellulitis of the right leg in September 1966, which resulted 
in a lancing of an abscess.  Further, the entries do not show 
the veteran had temperature of 105 degrees for four days, 
gangrene, or was told that he might have to have his right 
leg amputated.  There was certainly no indication that the 
veteran was in risk of losing his life.   

As the stressor has not been verified, a link has not been 
established between the veteran's current symptoms and an in-
service stressor. 38 C.F.R. § 3.304(f).  Therefore, since the 
veteran's in-service stressor cannot be verified, the 
preponderance of the evidence is against his claim for 
service connection for PTSD.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a scar of the 
right lower leg, previously claimed as a right knee and leg 
disorder, is not reopened, and to this extent, the appeal is 
denied.

Entitlement to service connection for PTSD is denied.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


